DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the remarks filed on 10/22/2020. The amendments filed on
10/22/2020 have been entered. Accordingly, claims 26-28, 30-33, and 35 remain pending, claims 25, 29, and 34 have been amended, and claims 36-43 are added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 34, the phrase “a given set of two handles in a pair of the opposing handles” lines 1-4, renders the claim indefinite since it is not clear if the given set of two handles is meant to refer to the “a first set of two opposing handles extending from the back wall and located below” or “a second set of two opposing handles extending from the back wall” recited in claim 25, on which claim 34 is dependent, or if the applicant means to claim an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-28 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann et al. (US20090185727, hereafter “Beckmann”, cited in the applicant’s IDS), in view of DePaula et al. (US20100232773, hereafter “DePaula”, cited in the applicant’s IDS), further in view of Ortiz et al. (US20090118600, hereafter “Ortiz”).
	Regarding claim 25, Beckmann discloses a total body imaging device comprising: 
a housing having a front wall, two side walls, and a back wall (see booth 1 in FIG. 3); 
a frame located within the housing (pod 800 in FIG. 18); 
a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras (835, 845 in FIG. 18), 

However, in the same field of endeavor, DePaula teaches a camera positioned on the frame (“a plurality of cameras may be positioned on stage 102 to capture a plurality of images simultaneously” [0072]) and body positioning member mounted to the frame wherein the body positioning members include a first set of two opposing handles extending from the back wall and located below a second set of two opposing handles extending from the back wall (see handles 106A-D in FIG. 1 and see [0034] and [0054] where placement of handles is disclosed as being in relation to the desired patient pose, such as in 410 where the patient grasps handles so that their arms are at a 90 degree angle to position the patient to be photographed by camera 154 on monorail 152 placed in the posterior of the imaging frame as shown in FIG. 1).
It would have been obvious to one ordinarily skilled in the art at the time of the claimed invention to modify the device disclosed by Beckmann with the body positioning member mounted to the frame wherein the body positioning members include a first set of two opposing handles extending from the back wall and located below a second set of two opposing handles extending from the back wall taught by DePaula in order to provide for increased subject comfort while allowing for body images to be captured in a precise and repeatable manner in order to create a standardized image collection method allowing images of corresponding body images to be aligned in a precise and repeatable manner including axial 
Beckman in view of DePaula, does not explicitly disclose the camera being a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another .
 However, in the same field of endeavor, Ortiz teaches a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another (see the three image sensors 20 horizontally spaced along horizontal row in relation to one another in FIGS. 2D-3A, also see [0030-0031] where each of the image sensors 20 detect one or more spectral bands of light then captures 1 or 2 dimensional grids samples corresponding with skin surface and the regional field of view, the total number of which samples captured by each image sensor defines the resolution of the resulting image).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the body imaging device disclosed by Beckman and the horizontal camera mount bar disclosed by DePaula the with the a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another taught by Ortiz , in order to capture images of the patient with ultra-high resolution details by using a plurality of cameras which have a predetermined arrangement with an optimal spacing between cameras that is based on both the field of view being sampled and the working distance between the cameras image plane and the patient being imaged, and that the selection of the total number of 
Regarding claim 26, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, DePaula discloses further comprising a horizontal support bar (164 in FIG. 2A, [0019] cameras move left and right horizontally) on which the camera are mounted (see the cameras in [0072]) and an actuator capable of moving the horizontal support bar up and down (“In some other embodiments, the imaging system 600 may include servos, motors and/or hydraulic components configured to physically position the camera 654 and monostand 152, rotate the stage 102, position the handles 106A-106D, and/or position the foot platform 107 for each body pose” [0042] and see [0049-0050] where camera mounted on horizontal support bar is relocated to a down or an up vertical position and rotated in 90 degrees as seen in poses in FIG. 4), and specifically, Ortiz discloses the plurality of horizontally mounted cameras are movable (see [0055] which discloses how the skin data is processed is dependent on if the image sensors are moved across the object and whether or not the object is moved or fixed).
Regarding claim 27, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses that the booth being modular (see [0178] which discloses the structural components of the Photo Booth/kiosk as being of [0187] modular construction) and the walls of the booth as being movable) see [0246] which discloses the walls of the enclosure/booth as being capable of slighting within one another and also see [0291] which discloses wheels under the wall so that the kiosk can be 
Regarding claim 28, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein the one or more video displays each comprise an audio capability (see [0194], [0199], and [0210] additional open ended video input and video instructions and components are also audio instructions and components).
Regarding claim 30, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses further comprising one or more light boxes located near the plurality of cameras wherein said one or more light boxes each comprise lighting elements (see 832, 842 in FIG. 18).
Regarding claim 31, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses further comprising a processing unit (cpu 688 in FIG. 16) in communication with one or more program applications (“Laptop or Tablet PC computers that may be used by the user to document as a narrative or 
Regarding claim 32, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein said one or more program applications includes a program application for taking, capturing, and storing images of a user taken with said plurality of cameras (“The gathering the pictures step can include the steps of compiling the images, processing the images, creating object VR images, creating a set of stereo images, sending image session to server or a computer, writing a CD or a DVD of the images or storing the images on a computer or other types of electronic or print media” [0017]).
Regarding claim 33, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein said one or more program applications includes a program application that enables a medical professional to obtain wireless access to said images in order to document notes relating to said images (“The image viewer allows for viewing and annotating of captured images. This can be a Microsoft Windows application designed for Laptop or Tablet PC computers that may be used by the user to document as a narrative” [0303]), create electronic medical records that include said images, and send said images and related note to another medical professional and/or medical facility (“The software and controls allows for instructions for multiple image set based on the criteria required by the operator/user. An image set contains high-resolution digital photos creating a final image session library of up to 200 digital images. The number of digital 
Regarding claim 34, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, DePaula discloses wherein each of the two opposing sets of handles are moveable in a direction so that a width between a given set of two handles in a pair of the opposing handles can be adjusted at the same time that a height of the given set of two handles in the same pair of the opposing handles is adjusted (see [0045] where handles are adjusted by 90 degrees).
Claim 29 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann, in view of DePaula and Ortiz, as applied to claim 25 above, further in view of Moroney et al. (US4603486, “Moroney”) and Sato et al. (“Touché: Enhancing Touch Interaction on Humans, Screens, Liquids, and Everyday Objects”, hereafter “Sato”).
Regarding claim 29, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, DePaula discloses wherein said body positioning members each comprise handle-position sensors (624  in FIG. 6), enabling the body positioning members indicate when properly engaged by a user (624 in FIG. 6 and “position indications of the handles that are grasped” [claim 15]), and specifically, Ortiz discloses the system controller providing visual aids in the forms of movable sensors to the subject to be positioned for pose during image capture (see [0071] sensor 
However, in solving the same problem, Moroney teaches a anthropometric data measurement system which includes body positioning members (see column 2, lines 52-59 and column 3, lines 40-48 which disclose a plurality of positioning sensors [members] for ensuring proper position meaning of the test subject in a plurality of measuring probes having an encoded device for determining a measurement of interest) each comprise a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user (and also see column 3, lines 50-58 which disclose to ensure subject is properly positioned, and an equal number of indicators in the form of light emitting either red/green (go/no go) which correspond to the number of positioning members and see the abstract which discloses each probe producing a digital data signal indicative of particular feature being measured when in selected position sensors indicate body contact/positioning members have been touched).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the total body imaging device disclosed by Beckmann, DePaula, and Ortiz with the body positioning members each comprise a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user as taught by Moroney by determining the proper position of the subject is be appropriate, which then ensures only measuring accurate data of the subject 
Beckmann, in view of DePaula, Ortiz, and Moroney, with specific reference to Moroney which discloses a contact plate measuring touch engagement of the subject (see conventional load cell 16 or similar such device in FIG. 2, and as known in the art capacitance of a load cell changes as load presses two plates of the load cell together), but does not explicitly disclose capacitive touch sensors.
However, in solving the same problem, Sato teaches capacitive touch sensors (see page 487, FIG. 6, which depicts capacitive profiles for grasping an object and see right column, 3rd and 4th paragraphs which disclose an application of posture-sensing technologies of the Touché technology can be used to sense the configuration/or pose, of an entire human body as depicted in the capacitive profiles for sensing body posture in FIG. 7).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the total body imaging device disclosed by Beckmann, DePaula, Ortiz, and Moroney with the capacitive touch centers taught by Sato in order to provide a capacitive profile in which poses/gestures of the subject can be recognized by the measurement of impedance between two different body locations by the capacitive touch sensors (such as each hand of the subject by the in the handles disclosed by DePaula) that can later be used to trigger subsequent interactive functions (page 486, left column, 2nd paragraph and 1st-2nd paragraphs of Sato).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann, in view of DePaula and Ortiz, as applied to claim 25 above, further in view of Moroney.
Regarding claim 35, Beckmann, in view of DePaula and Ortiz, substantially discloses all the limitations of the claimed invention, specifically, DePaula discloses wherein said body positioning members further includes a movable foot plate (see mat 108 with track 114 in FIG. 5) and a single handle extending from the back wall located above the second set of two opposing handles (106B in FIG. 3), but does not explicitly disclose  wherein said body positioning members further includes a moveable foot plate extending from the back wall near a bottom of the back wall.
However, in solving the same problem, Moroney teaches wherein said body positioning members further includes a moveable foot plate (see adjustable foot pedal assembly 26 that must be pressed closed/moved while the subject extends their right leg and heal and toe sensors 18 i and 18 j in FIG. 2) extending from the back wall near a bottom of the back wall (see 26, 18 i, and 18 j extending from the back wall in in FIG. 2).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the device disclosed by Beckmann, DePaula, and Ortiz with the moveable foot plate extending from the back wall near a bottom of the back wall as taught by Moroney in order to provide ensure the proper positioning of the subject which thereby allows for the collection of accurate data measurements of the subject to be made (column 5, lines 45-44 of Moroney).
Claims 36 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann, in view of Ortiz, further in view of Moroney and Sato.
Regarding claim 36, Beckmann discloses a total body imaging device comprising: 
a housing having a front wall, two side walls, and a back wall (see both 1 in FIG. 3); 
a frame located within the housing (pod 800 in FIG. 18); 
a plurality of cameras mounted to the frame (835, 845 in FIG. 18);
one or more video displays mounted to the frame (150 in FIG. 4, also see [0194], [0199], and [0210] additional open ended video input and video instructions and components), but does not explicitly disclose but does not explicitly disclose wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another.
However, in the same field of endeavor, Ortiz teaches a plurality of cameras mounted to the frame wherein the plurality of cameras comprise at least three cameras horizontally spaced along a horizontal row in relation to one another (see the three image sensors 20 horizontally spaced along horizontal row in relation to one another in FIGS. 2D-3A, also see [0030-0031] where each of the image sensors 20 detect one or more spectral bands of light then captures 1 or 2 dimensional grids samples corresponding with skin surface and the regional field of view, the total number of which samples captured by each image sensor defines the resolution of the resulting image).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the body imaging device disclosed by Beckman and the horizontal camera mount bar disclosed by DePaula the with the a plurality of cameras mounted 
Beckmann, in view of Ortiz, does not explicitly disclose the body positioning members each comprise a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user.
However, in solving the same problem, Moroney teaches a anthropometric data measurement system which includes body positioning members mounted to a frame (see column 2, lines 52-59 and column 3, lines 40-48 which disclose a plurality of positioning sensors [members] for ensuring proper position meaning of the test subject in a plurality of measuring probes having an encoded device for determining a measurement of interest) each comprise a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user (and also see column 3, lines 50-58 which disclose to ensure subject is properly positioned, and an equal number of indicators in the form of light emitting either red/green (go/no go) which correspond to the number of positioning members and see the abstract which discloses each probe producing a digital data signal indicative of 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the total body imaging device disclosed by Beckmann and Ortiz with the body positioning members each mounted to a frame and each comprises a light emitting component with touch sensors thereby enabling the body positioning members to light up when properly engaged by a user as taught by Moroney by determining the proper position of the subject is be appropriate, which then ensures only measuring accurate data of the subject and which is then subsequently transmitted to the controller (column 5, lines 45-44 of Moroney).
Beckmann, in view of Ortiz and Moroney, with specific reference to Moroney which discloses a contact plate measuring touch engagement of the subject (see conventional load cell 16 or similar such device in FIG. 2, and as known in the art capacitance of a load cell changes as load presses two plates of the load cell together), but does not explicitly disclose capacitive touch sensors.
However, in solving the same problem, Sato teaches capacitive touch sensors (see page 487, FIG. 6, which depicts capacitive profiles for grasping an object and see right column, 3rd and 4th paragraphs which disclose an application of posture-sensing technologies of the Touché technology can be used to sense the configuration/or pose, of an entire human body as depicted in the capacitive profiles for sensing body posture in FIG. 7).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the total body imaging device disclosed by Beckmann, 
Regarding claim 39, Beckmann, in view of Ortiz, Moroney, and Sato, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein the one or more video displays each comprise an audio capability ([0193], [0195], [0210] disclose structural components of the kiosk to include both audio and video instructions with audio and video components and an integrated viewing device).
Regarding claim 40, Beckmann, in view of Ortiz, Moroney, and Sato, substantially discloses all the limitations of the claimed invention, specifically, Ortiz discloses further comprising one or more light boxes located near the plurality of cameras wherein said one or more light boxes each comprise lighting elements (see [0049] where system 16 provides illumination of the skin regions being sampled by sensors 20/cameras and [0050] where at least 2 light sources ensure full illumination of a particular pose with the wattage and/or lux level set based on the sensor/camera array configuration selected sensor/camera lens focal length, F-stop, and sensor/camera array working distance to the subject).
Regarding claim 41, Beckmann, in view of Ortiz, Moroney, and Sato, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses further comprising a processing unit (142) in communication with (see [0249] where the CPU via a web connection works off the imaging software) one or more program applications (8144) related to 
Regarding claim 42, Beckmann, in view of Ortiz, Moroney, and Sato, substantially discloses all the limitations of the claimed invention, specifically, Beckmann discloses wherein said one or more program applications includes a program application for taking, capturing, and storing images of a user taken with said plurality of cameras (“The system can have a touch screen computer for allowing an operator to enter patient data, take digital pictures, and compile and process the pictures for viewing selected pictures” [0036]).
Regarding claim 43, Beckmann, in view of Ortiz, Moroney, and Sato, substantially discloses all the limitations of the claimed invention, specifically, Beckmann wherein said one or more program applications includes a program application that enables a medical professional and/or medical facility to obtain wireless access to said images in order to view said images (“An administration website can be used to receive image session data via web services from each installed Imaging Pod for billing or other informative data as the case can be. Image session information can be transmitted each time a photo session takes place if there is an Internet connection…This website can be made secure to be only accessible by authorized staff or contractors” [0313-0314]), compare a plurality of said images of a same user taken at different times ([0299] discloses an integration of the hardware and software which captures images, documents conditions, archives the images, retrieves the images for further review and comparisons to updated images [indicating capture at different times]), document notes relating to said images (see user annotation process on the acquired image is disclosed in [0352]), create electronic medical records that include said images (see [0255] where the .
Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckmann, in view of Ortiz, Moroney and Sato, as applied to claim 36 above, further in view of Horiguchi et al. (US5850290, hereafter “Horiguchi”, disclose the applicant’s IDS)
Regarding claim 37, Beckmann, in view of Ortiz, Moroney, and Sato, substantially discloses all the limitations of the claimed invention, specifically, Ortiz discloses further comprising a horizontal support bar (21D in figure. 2D), but does not explicitly disclose on which the plurality of cameras are mounted and an actuator (55) capable of moving the horizontal support bar up and down (see Abstract which discloses the moving frame is movable in a vertical direction).
However, in the same field of endeavor, Horiguchi teaches on which the plurality of cameras are mounted and an actuator (55) capable of moving the horizontal support bar up and down (see Abstract which discloses the moving frame is movable in a vertical direction).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the body imaging device disclosed by Beckman, Ortiz, Moroney, and Sato with the actuator capable of moving the horizontal support bar up and down as disclosed by Horiguchi to accurately measuring the shape of the subject by arrangement that accommodates for the simultaneous vertical movement of the plurality of imaging sensors simultaneously scanning the subject by horizontally spacing them on along the same horizontally aligned frame (see frame 3 and imaging sensors 44-46 in FIG. 1, column 1, lines 25-39 of Horiguchi).
.
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 25, pages 7-8, have been considered, but in light of the applicant’s amendments have, applicant’s arguments are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection. Please see the office action for the current rejection.
Further, regarding claim 25 on pages 9-10, and to claim 35, pages 12-11, of the applicant’s reply, please note that said argument is made against the references individually, and that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, applicant asserts that DePaula fails to disclose 
“two opposing sets of handles that are moveable in a direction so that a width between a given set of two handles in a pair of the opposing handles can be adjusted at the same time that a height of the given set of two handles in the same pair of the opposing handles is adjusted…There is no disclosure whatsoever in DePaula that a width between a given set of two handles in a pair of opposing handles can be adjusted at the same time that a height of the given set of two handles in the same pair of the opposing handles is adjusted.” (emphasis added)

	Applicant is reminded that that the features upon which applicant relies (i.e., [a width between two pairs of opposing handles is adjusted at the same time as a height is adjusted for a given set of two handles in the same pair of opposing handles]) are not recited in the rejected claim 25. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, it is not clear what is meant by the applicant in their argument on page 10, lines 1-5, by stating that the applicant’s claim is differentiated over the prior art in that they:
 “include first and second sets of opposing handles that extend from a back wall of the housing even though they are mounted to a frame...” (emphasis added)

This is not clear from the argument above, nor from the current claim language, if the applicant is indicating the structural and/or functional components are arranged which are different than those already recited in the claims as currently amended, so that the first and second sets of opposing handles are able to extend from the back wall – in spite of being mounted to the frame. The back wall limitation has been interpreted under the broadest reasonable interpretation, and the disclosure of DePaula including the handles which extend from the back of the frame have been interpreted to read on the claim. Further it is noted that the applicant’s current claim language only requires the handles be mounted to the frame, and to only extend from the back, not be fixed nor mounted nor attached in any way to the back wall. In particular, in the applicant discloses in their own disclosure with reference to FIG. 9 in back wall removed) showing the interior of the imaging station/booth of the present invention shown in FIG. 9 with a user exhibiting a predetermined pose in front of the cameras contained within the imaging station/booth is shown in FIG. 14. FIG. 15 is a top plan view of the imaging station booth”, as clearly can be seen in the referenced figures, with specific attention directed to FIG. 9, all of the handles can be seen, none of which are attached back wall (which has been removed) nor even extend from the back wall.  
The applicant continues with 
“Positioning the pairs of opposing handles so that all of the handles extend from a back wall of the housing results in a more reliable and repeatable opposing by the user/patient when collecting images over time” (emphasis added).

	In response, the examiner notes that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing, or providing support from within the original disclosure, out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793